Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-23-2004

Pascack Valley Hosp v. Local 464A UFCW
Precedential or Non-Precedential: Precedential

Docket No. 03-4196




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Pascack Valley Hosp v. Local 464A UFCW" (2004). 2004 Decisions. Paper 8.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/8


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                    _________
                                 Case No: 03-4196
                                   __________

                         PASCACK VALLEY HOSPITAL, INC.;

                                                 Appellant,

                                               v.

             LOCAL 464A UFCW WELFARE REIMBURSEMENT PLAN

                     On Appeal From The United States District Court
                            For The District Of New Jersey
                              (Civ. A. No. 02-CV-05974)

                   District Judge: The Honorable Dennis M. Cavanaugh
                                        _________

                Before: ALITO, SMITH, and WALLACE, Circuit Judges*
                                  ____________

                                          ORDER
                                      _____________
       The captions in the Opinion and the Judgment in this case, which were filed
November 1, 2004, are hereby amended to eliminate any reference to Community
Medical Center, Lawrence Taylor, and Debra Saverino. The caption in this Order is
correct. The Clerk is directed to issue an amended mandate.

                                                    By the Court,

                                                     /s/ D. Brooks Smith
                                                    Circuit Judge


DATED: 23 December 2004



*The Honorable J. Clifford Wallace, Senior Circuit Judge for the United States Court of Appeals
for the Ninth Circuit, sitting by designation